department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representatives as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest cc letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend _ dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do your activities show you are operated for an exempt_purpose under sec_1 c - d no for the reasons stated below do you meet the operational_test under sec_1_501_c_3_-1 no for the reasons stated below facts you were incorporated in state x on date y your articles state you will provide colleges and universities with the ability to engage in science and engineering studies and research in the submarine environment including the ability to acquire by purchase lease gift_loan or by other means vessels vehicles and ancillary equipment pertaining to marine science and engineering provide advice and consulting services to such colleges and universities and engage in any other lawful related purposes letter rev catalog number 47630w an attachment to your application states you are a not-for-profit corporation based in w specializing in z services to the international marine science community your mission is to provide a state-of-the-art ability to conduct science and engineering in the submarine environment at an affordable cost you represent the world- leading z and its highly skilled multidisciplinary support team who have over two decades of experience in a wide variety of scientific missions around the world both user fees and support from scientific research funding institutions enable the development and maintenance of the z facility services offered will include high-resolution digital still photography hd video imagery instrument composite instrument frame emplacement recovery cable connections precise cable laying up to km short sediment cores biological sampling water sampling water column measurements seafloor system package design and mission planning in response to our request for additional information you state you conduct the following activities a you provide free subsea engineering details to arrange future contracts or services these engineering details basically describe the services you can offer and the price you can offer your prospective clients for example initial discussions of project scope recommendations on subsea engineering and suggestions on the most cost-effective method to execute the project will be provided free of charge also initial project or experiment designs execution considerations and recommendations on best practices will be provided free of charge you charge fees for specific subsea services you bill clients such as subcontractors on a time- and-material basis with a built-in variable fee to help cover the cost of overhead expenses at times you may elect to charge a flat fee to help cover your overhead costs for example if you hire a vessel and crew for use by a client customer you will charge for the cost of the vessel crew plus a percentage of the overhead costs or the cost of the vessel crew plus a flat amount which is intended to cover your administrative and overhead costs you state you do not have a set fee schedule as fees are quoted on a case-by-case basis and that in general fees are determined by the cost of the services required plus a built-in fee to cover the project’s share of administration and overhead costs you state your services differs from other service providers in that you focus on providing cost- effective efficient and comprehensive ways to execute operations while maximizing outcomes for grant-funded and low-resource academic research groups additionally you state there are few competitors in the industry that can provide the scope and breadth of services you intend to provide you indicate a commercial entity may charge a substantial fee or percentage on top of a supplier’s cost which incorporates a substantial profit margin you will charge no fee for the initial stages of the project and only charge a smaller percentage on the actual project where it will cover its basic operating overhead costs you indicate you do not provide services yourself but rather hire independent third-party contractors to conduct services as necessary you further state you may elect to perform more work in-house in the future but this is dependent on you developing the economic means to support regular staffing levels selection of your clients is done on a project-by-project basis letter rev catalog number 47630w g you currently have one contract with a university this was assigned to you after you completed your start-up operations you maintain there are no planned donations at this time initial funding has been obtained via loan and additional funding in the future will be from the revenue earned on services provided you enable academic or research institutions to execute their specific research project while your organization facilitates project logistics finds potential suppliers and finds the lowest cost and most reliable methods to execute the project within the academic grants and research budget generally fees are determined by the cost of the services required plus a built-in fee to cover the project’s share of administrative and overhead costs generally this built-in fee is between services of the total costs of and law sec_501 of the code provides for the exemption from federal_income_tax organizations that are organized and operated exclusively for exempt purposes sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 of the code it is not operated for exempt purposes if more than an insubstantial part of its activities do not further an exempt_purpose sec_1_501_c_3_-1 states an organization may be exempt under sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare revrul_71_529 1971_2_cb_234 held that an organization controlled by a group of exempt_organizations and providing investment and management services for a charge substantially less than cost to that group qualifies for exemption under sec_501 of the code in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services for sec_501 organizations to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis the service held that providing managerial and consulting services on a letter rev catalog number 47630w regular basis for a fee is a trade_or_business ordinarily carried on for profit and accordingly was not exempt under sec_501 of the code further the service stated that furnishing the services at cost lacks the donative element necessary to establish the activity as charitable in 326_us_279 the supreme court stated that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 283_fsupp2d_58 d d c the court concluded that the foundation was operated for a substantial non-exempt purpose it based this conclusion on the manner in which the organization managed a conference center among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a method of inferring whether its purpose was to serve the public or whether there was a substantial non- exempt_purpose of operating a business for profit application of law you do not meet the operational_test under sec_1_501_c_3_-1 as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for one or more exempt purposes you do not engage primarily in activities which accomplish one or more exempt purposes specified in sec_501 of the code and sec_1_501_c_3_-1 your activities do not further a charitable purpose as that term is defined in sec_1_501_c_3_-1 such as relief of the poor and distressed advancement of education or science or the lessening of the burdens of government you do not meet the operational_test under sec_1_501_c_3_-1 because you do not engage in activities that accomplish one or more exempt purposes specified in sec_501 of the code because you do not meet the operational_test you cannot be exempt under sec_501 see sec_1 c - a you hire independent third-party contractors to provide z services including engineering and scientific studies in an underwater environment although you state you may elect to perform more work in- letter rev catalog number 47630w house in the future your primary activities still do not further an exempt_purpose per sec_1_501_c_3_-1 an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose very little of your activities accomplish a charitable purpose under sec_1_501_c_3_-1 as stated above the term charitable is to be used in its generally accepted legal sense sec_1_501_c_3_-1 and the presence of a single non-exempt purpose if substantial in nature will destroy an exemption better business bureau v u s you are dissimilar to the organization in revrul_71_529 in that the organization in that ruling charged fees in contrast you state your fees are determined by the cost of the services that were substantially below cost required plus a built-in fee to cover the project’s share of administration and overhead costs you state this of the total cost of services depending on the scale of the project the built-in fee is between and history with the client customer and whether there is a history or future probability of longer-term future work you are similar to the organization described in revrul_72_369 which furnished managerial and consulting services at cost and was held not to be exempt under sec_501 the organization in the ruling earned revenues from the services rendered expenses were for operating_expenses as stated in the ruling the services furnished at cost lack s the donative element necessary to establish the activity as charitable analogous to the organization in b s w group v commissioner your purposes are not charitable educational or scientific you have not solicited nor received voluntary contributions from the public a substantial amount of your of income is from fees from services you are similar to airlie foundation in that you operate in a commercial manner in airlie foundation the court listed several factors indicative of a commercial purpose competition with for profit commercial entities extent and degree of below cost services provided reasonableness of financial reserves use commercial promotional methods ie advertising extent to which the organization receives charitable_contributions you meet a number of the above criteria including the extent and degree of below cost services provided and the extent to which the organization receives charitable_contributions although you state you provide free subsea engineering details to arrange future contracts or services such details are incidental and do not accomplish an exempt_purpose letter rev catalog number 47630w conclusion in summation you have failed to establish that you are operated exclusively for charitable or educational_purposes you are operated in a manner not significantly distinguishable from a commercial enterprise by operating in such a manner you are furthering a substantial nonexempt purpose your activities show you are not operated for an exempt_purpose as required under sec_1 c - d and the administrative record shows you do not meet the operational_test under sec_1 c -1 c because your primary activities do not accomplish one or more exempt purposes more than an insubstantial part of your activities are not in furtherance of an exempt_purpose if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representatives as indicated in your power_of_attorney this letter supersedes our letter dated date sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication ce letter rev catalog number 47630w
